Citation Nr: 9913828	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  96-18 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome of the left knee.

3.  Entitlement to a compensable evaluation for a duodenal 
ulcer.  

4.  Entitlement to a compensable evaluation for right ulnar 
neuropathy.  

5.  Entitlement to a compensable evaluation for left ulnar 
neuropathy.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran retired from active duty in January 1995 with 
more than 20 years of active service.  

This appeal arises from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which granted service connection for 
arthritis of both knees, right ear hearing loss, duodenal 
ulcer, and right and left ulnar neuropathy.  The veteran 
filed a notice of disagreement with the evaluations assigned 
for the arthritis of the knees, a duodenal ulcer and right 
and left ulnar neuropathy.  

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.


REMAND

The veteran gave testimony at a hearing before a Member of 
the Board in December 1998.  The veteran indicated that he 
had received treatment from a private gastroenterologist in 
Reston, Virginia, during 1997 for his duodenal ulcer.  The 
veteran also indicated that he had received treatment from 
his private physician, Dr. Joseph, in Stafford, Virginia.  
The claims folder does not include any records from these 
physicians.  The veteran also referred to visits to Walter 
Reed and Fort Belvoir.

The Board has noted that the RO sent the veteran a letter in 
September 1997 requesting information about any additional 
treatment he may have received.  He did not reply to that 
letter.  Even though the veteran did not inform the RO 
earlier of his post service treatment, VA is now on notice of 
such treatment and records of such treatment should be 
obtained and associated with the claims folder.

X-rays taken while the veteran was in service in November 
1991 were interpreted as showing minimal osteophytic increase 
along the superior patella on the right.  The October 1997 VA 
examination report did not include the X-ray report, but 
merely stated that X-rays of the knees were normal.  The 
General Counsel for VA, in a precedent opinion dated July 1, 
1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  In order to determine 
whether or not the veteran has arthritis of his knees, he 
should be afforded a VA orthopedic evaluation.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The  United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that the duty to assist 
the veteran in obtaining available facts and evidence to 
support his claim includes obtaining pertinent evidence that 
applies to all relevant facts.  Littke v. Derwinski, 
1 Vet.App. 90 (1990).  This duty also includes providing 
additional examinations by a specialist when recommended or 
indicated.  Hyder v. Derwinski, 1 Vet.App. 221 (1991).  
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him since his separation 
from the service for his bilateral knee 
disability, duodenal ulcer and right and 
left ulnar neuropathy.  He should be 
requested to identify the 
gastroenterologist in Reston, Virginia, 
from whom he sought treatment in 1997.  
He should also be request to provide 
additional information regarding 
treatment he received from Dr. Joseph and 
any service medical facilities, such as 
Walter Reed Army Hospital or Fort 
Belvoir.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records from all 
sources identified by the veteran which 
have not been previously secured.  

2.  The veteran should be afforded a VA 
orthopedic examination of his knees.  The 
claims file must be made available to the 
examiner prior to the examination.  The 
examiner is requested to report range of 
motion of the knees and indicate the 
normal range of the motion of the knee.  
Any instability or recurrent subluxation 
of the knees should be reported.  The 
examiner should examine the knees and 
identify any objective evidence of pain 
or functional loss due to pain.  The 
examiner is requested to comment on 
whether or not there is evidence of 
arthritis of the knees on X-ray 
examination.  The physician is requested 
to determine whether and to what extent, 
the knees exhibit weakened movement, 
excess fatigability, or incoordination.  

3.  The veteran should be afforded a VA 
neurology examination to determine the 
severity of his left and right ulnar 
neuropathy.  The claims file must be made 
available to the examiner prior to the 
examination.  The examiner is requested 
to identify the nerves affected by the 
veteran's left and right upper extremity 
neuropathy.  Any loss of range of motion 
of the fingers, hand or wrist should be 
noted.  The examiner should comment on 
any weakness or atrophy of the muscles of 
the hands or wrists.  Any pain with 
trophic disturbances should be noted.

Following completion of the above actions, the case should be 
reviewed by the RO.  If the benefits sought remain denied, or 
if a notice of disagreement is received regarding any other 
issue, the veteran and his representative should be provided 
with an appropriate supplemental statement of the case and 
given the opportunity to respond.  The case should then be 
returned to the Board for further appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


